Citation Nr: 1441680	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-01 959	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for cluster headaches.  

2. Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Although the Veteran included a claim of entitlement to service connection for bilateral hearing loss on his notice of disagreement, and that claim was addressed in the Statement of the Case, the Veteran did not include the hearing loss claim in his Form 9 appeal.  Therefore, entitlement to service connection for bilateral hearing loss is not included in the issues above.  


FINDING OF FACT

On October 21, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for entitlement to service connection for cluster headaches, and for entitlement to service connection for hemorrhoids, is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for cluster headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for hemorrhoids by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal, and that withdrawal has been submitted by his authorized representative.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for cluster headaches is dismissed.

The appeal for entitlement to service connection for hemorrhoids is dismissed.


		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


